Title: From George Washington to Colonel David Mason, 19 May 1778
From: Washington, George
To: Mason, David


                    
                        Sir
                        Head Quarters Valley Forge 19th May 1778
                    
                    I recd yours of the 21st April by Colo. Syme. I cannot with any degree of propreity consent to your Return from Alexandria to Williamsburg, there to remain till Mrs Masons health shall admit of your joining the Army. This is a matter of so much uncertainty that it would undoubtedly give umbrage to every Officer whose family requires his attention; and there must be many under the same circumstances with yourself. You have already had an uncommon share of indulgence, having been constantly at home or very near home. For the above Reasons, I am under the necessity of calling upon you to join your Regiment immediately, and if the situation of your family will not admit of it, I expect to hear from you, that the vacancy, which your Resignation will occasion, may be filled up. I am &ca.
                